


110 HR 3590 IH: American Middle Class Tax (AMT) Relief

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3590
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  one year relief from the alternative minimum tax on
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 American Middle Class Tax (AMT) Relief
			 Act of 2007.
		2.Extension of relief
			 from individual alternative minium tax
			(a)Increased
			 alternative minimum tax exemption amountParagraph (1) of section
			 55(d) of the Internal Revenue Code of 1986 (relating to exemption amount) is
			 amended by striking 2006 each place it appears and inserting
			 2007.
			(b)Nonrefundable
			 personal creditsParagraph (2) of section 26(a) of such Code
			 (relating to special rule for taxable years 2000 through 2006) is
			 amended—
				(1)by striking
			 or 2006 and inserting 2006, or 2007, and
				(2)in
			 the heading by striking 2006 and inserting 2007.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
